          Case 20-32519 Document 1753 Filed in TXSB on 09/03/20 Page 1 of 6




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                    §
In re:                              §                          Chapter 11
                                    §
NEIMAN MARCUS GROUP LTD LLC,et al., §                          Case No. 20-32519 (DJR)
                                    §
       Debtors.                     §                          (Jointly Administered)
                                    §

      RESPONSE IN OPPOSITION TO ANNALY’S LIMITED OBJECTION AND
   RESERVATION OF RIGHTS WITH RESPECT TO THE PROPOSED ASSUMPTION
          AND ASSIGNMENT OF ITS LEASE AND TO CONFIRMATION

          Party-in-interest Bicoastal Retail Ventures LLC (“Bicoastal”) hereby files this response

 (the “Response”) in opposition to Annaly’s Limited Objection and Reservation of Rights with

 Respect to the Proposed Assumption and Assignment of its Lease and to Confirmation (the

 “Limited Objection”) [Docket No. 1622], as filed by ACREG 5300 Wisconsin LLC (“Annaly”).

 In support of its Response, Bicoastal states the following:

                                 PRELIMINARY STATEMENT

          Bicoastal has been negotiating with the Debtors’ agents for the assumption and

 assignment of two of the Debtors’ leases in exchange for a $1 million payment to the Debtors’

 estate. With regard to one such lease—at Mazza Gallerie in Washington D.C.—Annaly filed an

 objection to the assignment on the basis that Bicoastal cannot cure the default under the Mazza

 Gallerie lease and cannot provide adequate assurance of future performance. Such objections are

 without merit. Even before Annaly filed the Limited Objection, Bicoastal had, inter alia, offered

 to promptly pay the full cure amount and provide adequate assurance of future performance. It

 remains prepared and able to cure the default and provide adequate assurance. Accordingly, the

 bases for the Limited Objection are negated, and Annaly’s objections should be overruled. The


                                                  1
 701256
 81386.00003
         Case 20-32519 Document 1753 Filed in TXSB on 09/03/20 Page 2 of 6




assignment to Bicoastal would infuse a significant sum of money into the Debtors’ estate, and

consummating the transaction is in the best interest of the Debtors’ estate and their creditors.

                                  RELEVANT BACKGROUND

         As part of the Debtors’ bankruptcy case, Bicoastal conducted negotiations with the

Debtors’ real estate broker and with Debtors’ counsel for the assignment of two Neiman Marcus

leases: one at the The Shops at the Bravern located in Bellevue, Washington (the “Bravern

Lease”), and the second at the Mazza Gallerie located in Washington, D.C. (the “Mazza Gallerie

Lease” and, together with the Bravern Lease, the “Leases). In exchange for assigning the Leases

to Bicoastal, Bicoastal offered to pay $1,000,000.00 to the Debtors’ bankruptcy estate.

         No objections have been filed related to the assignment of the Bravern Lease, but

Annaly—the new owner of the Mazza Gallerie—filed the Limited Objection related to the

Mazza Gallerie Lease. The cure amount of the Mazza Gallerie lease is approximately

$237,309.81 (the “Cure Amount”).

         First, the Limited Objection speculates about Bicoastal’s financial ability to pay the Cure

Amount and provide adequate assurance of future performance. Contrary to Annaly’s baseless

assertions, Bicoastal has the financial wherewithal to satisfy all requisite obligations under the

Bankruptcy Code to become the assignee of the Mazza Gallerie Lease. Indeed, Bicoastal has

offered and is able to pay the Cure Amount in full and escrow a security deposit equal to three

months rent immediately upon the effective date of the assignment.

         Additionally, the Limited Objection seeks to misdirect the Court by conflating Bicoastal

with the former owner of the Mazza Gallerie—Prime Chevy Chase Assets I LLC, from which

Annaly obtained the Mazza Gallerie through a foreclosure sale—and a real estate company

called Ashkenazy Acquisition Corporation.          Throughout the Limited Objection, Annaly



701256
81386.00003
         Case 20-32519 Document 1753 Filed in TXSB on 09/03/20 Page 3 of 6




misnames Bicoastal as “the Ashkenazy Entity” when Bicoastal is, in actuality, a separate and

distinct corporate entity.

                              ARGUMENT AND AUTHORITIES

A.       Bicoastal can promptly pay the full cure amount.

         In the Limited Objection, four of the five grounds on which Annaly objects relate to the

Cure Amount. Specifically, Annaly objects on the following grounds, each of which Bicoastal

will address in turn: (a) to the extent “there is any waiver of the Cure Amount or cure obligations

under the Lease”; (b) to the extent “the Lease is not fully cured pursuant to section 365(b)(1) of

the Bankruptcy Code”; (c) Bicoastal cannot show “adequate assurance of prompt cure”; and (d)

Bicoastal cannot show “adequate assurance that it will promptly compensate Annaly for actual

pecuniary losses resulting from defaults under the Lease.”

         First, Bicoastal has withdrawn its original request to waive the Cure Amount and any

other cure obligations under the Lease. Instead, Bicoastal has offered to promptly pay the full

Cure Amount as a lump sum upon the effective date of the assignment.

         Second, Bicoastal’s payment will fully cure all defaults under the Lease in accordance

with 11 U.S.C. § 365(b)(1).

         Third, Bicoastal is prepared and able to pay the Cure Amount immediately upon the

effective date of the assignment. Should the Court require proof of sufficient funds in advance,

Bicoastal will gladly escrow the full Cure Amount, to be released to Annaly, as landlord, upon

the effective date of the assignment.

         Fourth, Bicoastal is unaware of—and Annaly has provided no evidence of—any “actual

pecuniary losses resulting from defaults under the Lease” that are separate from the Cure

Amount. However, to the extent that Annaly identifies and provides evidence to support such



701256
81386.00003
         Case 20-32519 Document 1753 Filed in TXSB on 09/03/20 Page 4 of 6




losses, Bicoastal is prepared and able to pay any such amounts concurrent with its payment of

the Cure Amount.

         Overall, Annaly’s objections related to Bicoastal’s ability to cure the lease default in

accordance with 11 U.S.C. § 365(b)(1) are unwarranted. Accordingly, the Limited Objection

should be overruled.

B.       Bicoastal can provide adequate assurance of future performance.

         In the Limited Objection, Annaly “submits that [Bicoastal] is incapable of providing

adequate assurance . . . of future performance.” However, instead of conducting its analysis by

citing legal authority, Annaly speculates about Ashkenazy’s finances and relies upon other

factors unsupported by legal precedent. Specifically, the Limited Objection states:




Contrary to Annaly’s claims, Bicoastal is able to establish “adequate assurance of future

performance” as set forth below.

         Per the Fifth Circuit, determining “adequate assurance of future performance” is

“extremely fact-specific.” In re Texas Health Enterprises Inc., 72 Fed. Appx. 122, 126 (5th Cir.

2003). Among the non-exclusive factors considered are the presence of a security deposit, a plan

to pay the landlord, and whether the unexpired lease is at, or below, the prevailing market rate.



701256
81386.00003
         Case 20-32519 Document 1753 Filed in TXSB on 09/03/20 Page 5 of 6




See Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1310 (5th Cir. 1985); In re M.

Fine Lumber Co., Inc., 383 B.R. 565, 573 (Bankr. E.D.N.Y. 2008) (citing cases).

         In order to establish adequate assurance of future payment, Bicoastal is prepared and able

to, inter alia, post a security deposit equivalent to three months rent into escrow upon the

effective date of the assignment.

C.       Assignment to Bicoastal will benefit the Debtors’ bankruptcy estate and its
         creditors.

         Most importantly, Bicoastal has offered to pay $1,000,000 to be assigned the Leases.

Should the Debtors decline to assign the Leases to Bicoastal and reject the Leases instead, the

Debtors’ estate and creditors would receive nothing. One fundamental bankruptcy maxim is that

the debtor has a fiduciary duty to its creditors to maximize the value of its estate. See, e.g., In re

Texas Standard Oil Co., 2008 Bankr. LEXIS 3576, at *4 (Bankr. S.D. Tex. Nov. 12, 2008); In re

BMW Group I, Ltd., 168 B.R. 731, 745 (Bankr. W.D. Okla. 1994). Permitting the assignment of

the Leases to Bicoastal would serve to maximize the value of the bankruptcy estate and the

return to creditors.

                                          CONCLUSION

         WHEREFORE, Bicoastal hereby requests that the Court overrule the Limited Objection

and permit the assignment of the Mazza Gallerie Lease and the Bravern Lease to Bicoastal.

DATED SEPTEMBER 3, 2020                               Respectfully submitted,

                                                      ROSENTHAL PAUERSTEIN
                                                      SANDOLOSKI AGATHER LLP
                                                      755 East Mulberry, Suite 200
                                                      San Antonio, Texas 78212
                                                      Telephone: (210) 225-5000
                                                      Facsimile: (210) 354-4034

                                                      By: /s/ Stephen K. Lecholop II
                                                      Stephen K. Lecholop II
                                                      TX State Bar No. 24070119

701256
81386.00003
         Case 20-32519 Document 1753 Filed in TXSB on 09/03/20 Page 6 of 6




                                                     slecholop@rpsalaw.com

                                                     ATTORNEYS FOR BICOASTAL
                                                     RETAIL VENTURES LLC




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on this 3rd day of September 2020, a true and correct copy
of the foregoing was electronically served on the parties that are registered or otherwise entitled
to receive electronic notices in this case pursuant to the Electronic Filing Procedures in this
District.




                                                     /s/ Stephen K. Lecholop II
                                                     Stephen K. Lecholop II




701256
81386.00003
